Title: To George Washington from Dr. Thomas Bond, Sr., 27 December 1781
From: Bond, Dr. Thomas, Sr.
To: Washington, George


                        
                            Sir,
                             December 27. 1781.
                        
                        "The American Philosphical society held at Philadelphia for promoting usefull knowledge" beg leave to welcome
                            Your Excellencys return from your late glorious expedition.
                        Sensible of the influence of civil liberty on the purposes of their institution, they have always conceived
                            their interests as a society to be dependant on the great cause of their country; indebted to former successes of the
                            American arms under Your Excellency’s command for the revival of their labours, they have considered this as one motive
                            among many of affection for your person; the additional security in the pursuits of science derived from the late capture
                            of a British army, forms a considerable part of their joy at that happy event, and will heighten the lustre of Your
                            Excellencys character in the eys of your country, of the world and of posterity. 
                        The society embrace this opportunity of joining in the general testimony of gratitude, for the services
                            rendered in the late campaign by the fleet and army of our Great Ally; it is with pleasure they reflect that this tribute
                            is due to a nation who have long excelled in arts, as well as in arms, and with whose literary characters it has been
                            their ambition, from the time of their institution, to cultivate a correspondence.
                        We think ourselves peculiarly happy in this opportunity of assuring Your Excellency, that we not only feel
                            the warmest affection and respect for your private virtues, and public services; but that we consider it as one of the
                            chief honors of our society, that we have Your Excellencys name in the List of our Members. By order of the society.
                        
                            Th. Bond Vice President

                        
                    